UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25070 LSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Indiana 35-1934975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 Main Street, Lafayette, Indiana (Address of principal executive offices) (Zip Code) (765) 742-1064 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date is indicated below. Class Outstanding at November 10, 2013 Common Stock, $.01 par value per share 1,561,623 shares LSB FINANCIAL CORP. INDEX PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets 1 Consolidated Condensed Statements of Income and Comprehensive Income 2 Consolidated Condensed Statements of Changes in Shareholders’ Equity 3 Consolidated Condensed Statements of Cash Flows 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures. 46 PART II. OTHER INFORMATION 46 Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 51 i PART I.FINANCIAL INFORMATION Item 1.Financial Statements LSB FINANCIAL CORP. Consolidated Condensed Balance Sheets (Dollars in thousands, except per share data) September30, 2013 December31, 2012 (Unaudited) Assets Cash and due from banks $ $ Interest-bearing deposits Cash and cash equivalents Interest-bearing time deposits Available-for-sale securities Loans held for sale Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock, at cost Bank-owned life insurance Interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable and other liabilities Total liabilities Commitments and Contingencies Shareholders’ Equity Common stock, $.01 par value Authorized - 7,000,000 shares Issued and outstanding 2013 - 1,559,543 shares, 2012 - 1,555,972 shares 15 15 Additional paid-in-capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated condensed financial statements. 1 LSB FINANCIAL CORP. Consolidated Condensed Statements of Income and Comprehensive Income (Dollars in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Interest and Dividend Income Loans $ Securities Taxable 94 Tax-exempt 57 40 Other 8 7 35 36 Total interest and dividend income Interest Expense Deposits Borrowings 60 99 Total interest expense Net Interest Income Provision for Loan Losses 25 Net Interest Income After Provision for Loan Losses Non-interest Income Deposit account service charges and fees Net gains on loan sales Gain (loss) on other real estate owned 24 (2
